Citation Nr: 0727549	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
feet.

2.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1955 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and December 2001 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The October 2000 rating decision, in pertinent part, denied 
entitlement to a compensable rating for service-connected low 
back disability.  (A rating decision in June 2001 increased 
the rating for the service-connected low back disability to 
20 percent, retroactively effective from the date of the 
increased rating claim.)  The December 2001 rating decision 
denied service connection for arthritis of both feet.

The issue of entitlement to evaluation in excess of 20 
percent for a service-connected low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

Arthritis of both feet was initially clinically demonstrated 
years after service, and there has been no demonstration by 
competent clinical evidence of record that current arthritis 
of the feet is causally related to service.


CONCLUSIONS OF LAW

1.  Right foot arthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.30, 3.307, 3.309 (2006).

2.  Left foot arthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.30, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of June 2001, December 2003, and January 2007 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claims, and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
each claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate each claim has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
his arthritis of both feet.  In this regard, in order to 
establish service connection on a nonpresumptive direct 
incurrence basis for arthritis, the veteran must provide 
evidence of a current arthritis disability, an in-service 
injury or disease, and a nexus between the current arthritis 
and an in-service injury or disease.  Although, the record 
reflects that the veteran currently has arthritis in the 
metacarpal phalangeal (MP) joints of his feet, his service 
medical records do not reflect that he ever complained of, or 
was diagnosed with, MP joint pain or arthritis while in 
service.  The Board acknowledges that the veteran, on an 
August 1974 report of medical history, taken in conjunction 
with his separation examination, reported a history of foot 
trouble.  However, the examiner reported that the foot 
trouble referred to pain in the veteran's arch that usually 
occurred after running and that that it was not 
incapacitating and did not cause any complications or have 
any sequalae.  Further, there is no competent clinical 
opinion of record that establishes that the veteran's current 
bilateral arthritis of the feet, initially demonstrated years 
after service, is etiologically related to any incident of 
service.  The Board notes that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of a current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, 
the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a nonpresumptive direct incurrence basis for 
his current arthritis of the feet.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first clinical evidence of record 
consistent with arthritis was in December 2000, which was 
approximately 25 years after the veteran's 1975 separation 
from service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
arthritis of the feet.

In conclusion, although the veteran asserts that his current 
arthritis of both feet is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current arthritis of the feet is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of both feet.


ORDER

Entitlement to service connection for arthritis of both feet 
is denied.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The record reflects that the veteran has not been afforded a 
VA orthopedic examination for his service-connected low back 
disability since June 2001.  Although the Board finds that 
the findings on such examination are sufficient to properly 
adjudicate the veteran's low back disability under the old 
spine regulations, they cannot be used to adjudicate the 
veteran's claim under the revised spine regulations.  
Moreover, the record does not reflect that any examiner has 
commented on any functional loss due to pain, including on 
use, that the veteran experiences due to his service-
connected low back disability.  The current law provides that 
consideration of an increased rating based on limitation of 
motion must include consideration of additional functional 
impairment due to pain, including on use and during flare-
ups.  See, 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
current claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his service-connected low 
back disability since 1999.  After 
securing the necessary authorizations for 
release of this information, the AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current nature and severity of his 
service-connected low back disability.  
All necessary tests should be performed.  
The examiner should specifically indicate 
the pertinent ranges of back motion, in 
degrees, including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
Additionally, the examiner should state 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should clearly 
indicate that such review was performed. 
All opinions expressed should be 
accompanied by complete rationales.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


